DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zitnik et al. (US 2015/0241447; hereinafter “Zitnik”) in view of Hoffer et al. (CA 3,000,408; hereinafter “Hoffer”).
Regarding claim 1, Zitnik teaches a method for treating post-operative symptoms in a patient, the method comprising: attaching a patch to the outer skin surface of a neck of the patient, wherein the patch comprises one or more electrodes (e.g. ¶¶ 60 – “electrode 202 can be integrated into an adhesive patch or pad 204”; ¶¶ 68 – “noninvasive transcutaneous cervical vagus nerve stimulation using a transcutaneous electrical nerve stimulation device placed over the vagus nerve on the skin of the patient's neck.”); generating an electrical impulse with a device (e.g. ¶¶ 60 – “A control or signal generator can deliver the electrical signal stimulus through the electrode.”); applying, the electrical impulse transcutaneously from the one or more electrodes device through the outer skin surface of the patient to a vagus nerve in the patient according to a stimulation protocol that includes at least two doses administered each day for a plurality of days, wherein the doses each have a duration of about sixty seconds to about 5 minutes (e.g. ¶¶ 60 – “The pulse frequency can be between about 1 and 50 Hz, and the stimulus duration can be between about 1 second and 24 hours.”); and wherein the electrical impulse is sufficient to modify the vagus nerve such that the symptoms are reduced (e.g. ¶¶ 68 – “noninvasive transcutaneous cervical vagus nerve stimulation using a transcutaneous electrical nerve stimulation device placed over the vagus nerve on the skin of the patient's neck”).
Zitnik fails to expressly disclose wirelessly transmitting the electrical impulse from the device to the one or more electrodes; however, the use of wirelessly transmitting electrical impulses to electrodes is notorious in the art.  In the same field of endeavor, Hoffer disclose the option of using a wireless pulse generator instead of a wired pulse generator based on the ideal application for the patient (e.g. Pg 29, ll 25-30). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to modify Zitnik with the pulse generator of Hoffer in order to improve the device in the same manner by allowing a less cumbersome device and easily updatable device for the stimulation.
Regarding claims 7-8, Zitnik discloses the doses are separated by a time frame of about 1-12 hours (e.g. ¶¶ 60) and the stimulation protocol comprises 2-12 treatments a day (e.g. ¶¶ 52-55)
Regarding claims 9-10, Simon teaches at least one of the doses is administered to the patient prior to and after a surgery (e.g. where the disclosure is clear that the testing is performed prior to surgery and would be administered after surgery as well).
Regarding claims 11-13, Zitnik teaches the electrical impulse comprises bursts of pulses, with each burst having a frequency of about 2-20 bursts per second and each pulse has a duration of about 50 to about 1000 microseconds in duration (e.g. ¶¶ 53-60).
Regarding claim 16, Simon teaches the electrical impulse is sufficient to reduce post- operative pain (e.g. Abstract, ¶¶ 33, 54-58, etc.). 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ben-David et al. (WO 2017/115368) and Errico et al. (CA 2,898,342).

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792